Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Claim Status
	Claims 1-2, 4-8 and 11-15 are pending.

Reasons for Allowance
Claims 1-2, 4-8 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach Schricker in combination of US 2006/0270227 A1 to Lin, US 2011/0297426 A1 to Sunohara, US 2009/0121219 A1 to Song and US 2013/0256621 A1 to Park) substantially teach some of following limitations:
Schricker discloses a method for fabricating semiconductor device, comprising: 
forming a first metal interconnection (first conductor 102 in Fig. 1) in a first inter-metal dielectric (IMD) layer (111 made of SiO2); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Schricker’s Fig. 1, annotated.
performing a treatment process to roughen a top surface of the first metal interconnection without roughening sidewalls of the first metal interconnection (Schricker’s 102 can be roughened according to Lin’s teaching that NH3 plasma roughening treatment 22 on a metal interconnection 16’ embedded in dielectric 12 in Fig. 4 described in [0016], wherein the treatment is performed without roughening sidewalls of the metal interconnection 16’) for forming protrusions (roughening treatment creates protrusions according to Sunohara’s teaching that an electrode 114 after roughening treatment has protrusions as shown in Fig. 3B described in  [0046]) on a top surface of the first metal interconnection (Schricker’s 102 modified by Lin and Sunohara’s roughening), wherein the protrusions (Sunohara’s protrusions in electrode 114 in Fig. 3B) expose part of the top surface of the first metal interconnection (expose part of Sunohara’s top surface of the electrode 114 as implemented on the Schricker’s top surface of 102), … , a bottom surface of the protrusions (bottom tip surface of Sunohara’s protrusions in electrode 114 in Fig. 3B) is lower than a top surface of the first IMD layer (a Sunohara’s top surface of a SiO2 layer 115 similar to a top surface of the Schricker’s 111), …; and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Sunohara’s Fig. 3B, annotated. 
forming a carbon nanotube (CNT) junction (Schricker’s CNT material 108 in Fig. 1) on the first metal interconnection (Schricker’s 102).   
However, Schricker in combination of Lin, Sunohara and Song and Park does not teach the limitations of “each of a bottom surface and a top surface of the protrusions comprise a planar surface; … the top surface of the protrusions is higher than a top surface of the first IMD layer” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2, 4-7, they are allowed due to their dependencies of claim 1.
Regarding claim 8, it is a product made with allowed process of claim 1, it includes allowed limitation of “each of a bottom surface and a top surface of the protrusions comprise a planar surface; … the top surface of the protrusions is higher than a top surface of the first IMD layer” as recited in claim 8. Therefore, the claim 8 is allowed. 
Regarding claims 11-15, they are allowed due to their dependencies of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898